DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
1.	 A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 11/28/22 after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/28/22 has been entered.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., (US Pat. Appln. Pub. 2016/0284654, herein after Yu) in view of Wu et al., (US Pat. Appln. Pub. 2018/0374744, hereinafter Wu).

Regarding claim 1, Yu discloses a semiconductor package (SP), comprising:
a substrate having contacts (die substrate 102A/102 and 104 respectively in Fig. 2I/1; para 0012, 0022);
a conventional dielectric layer/DL (106, 108 in Fig. 2I; para 0013) disposed on the substrate;
a redistribution metallic pattern/RDMP (see redistribution layer/RDL 110 in Fig.  2I/1; para 0024) disposed on the substrate and disposed in the IDL, wherein the RDMP includes at least one via portion (see a via opening in 106 in Fig. 2I/1, via not numerically refenced in fig. 2I; para 0013, 0016) disposed on and connected with the respective contacts and at least one routing line portion (see lateral portion of 110 above 106 in Fig. 2I0) directly connected with the at least one via portion, the at least a part of one routing line portion and the at least one via portion have slant sidewalls (see the profile of 110 in Fig. 2I; para 0013), the at least one via portion and the at least one routing line portion are continuous (see 110 in Fig. 2I) without interface; 
a conventional seed metallic pattern (see para 0024, seed layer/pattern not numerically referenced in Fig. 2I) sandwiched between the RDMP and the DL and between the at least one via portion and the respective contacts                                  
(Fig. 2I, 1).
Yu does not explicitly teach: a) the slant sidewall of the at least one via portion being aligned with that of the part of the routing line portion.
	Wu teaches a SP having a RDMP having a via portion and an routing line portion wherein a slant sidewall of a via portion is aligned with that of a lower part of the routing line portion (see profile of the sidewalls of a portion of a via 290A through 150 and that of 340 through 160 respectively in Fig. 1M; para 0055, 0056, 0074) providing the desired shape/profile and improved metal fill. 
Furthermore, the determination and selection of parameters including dimensions (width, diameter, depth, etc.) of contacts, vias, DL, etc.,  a shape/profile, alignment/offset including a slope/angle of sidewalls of a via/trench/RDP, a number of vias, contacts, and a pitch thereof, etc., in Semiconductor Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve improved metal fill/coverage, reduced voids/defects and stress and improved reliability of a metallization/RDP. 
	Yu and Wu are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Yu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Wu, so that the desired shape/profile for the via/routing line can be achieved, subsequent metal fill and reliability can be improved and the processing can be simplified in Yu’s SP. 
Regarding claims 2-3 respectively, Yu and Wu teach substantially the entire claimed structure as applied to claim 1 above, wherein:
Wu teaches a conventional seed/barrier metallic pattern comprising including conventional titanium/Ti (330 in Fig. 1M; para 0075-0076); and 
Yu teaches the RDMP comprising conventional copper/Cu (para 0024).

Regarding claim 5, Yu and Wu teach substantially the entire claimed structure as applied to claim 1 above, wherein Yu further teaches the DL including a top additional DL wherein a top surface of the RDMP being lower than that of the DL (see 110 and the top DL above 108 in Fig. 2I, the top DL not numerically referenced in Fig. 2I).

Regarding claim 6, Yu discloses a semiconductor package (SP), comprising:
a substrate having contacts (die substrate 102A/102 and 104 respectively in Fig. 2I/1; para 0012, 0022);
a  redistribution layer RDL (see 106, 108, 110 in Fig.  2I/1; para 0024) disposed on the substrate and comprising:
a conventional dielectric layer/DL (106, 108 in Fig. 2I; para 0013);
a dual damascene redistribution pattern/DDRDP(see 110 within 106, 108 in Fig.  2I) embedded  in the DL, wherein the DDRDP includes at least one via portion (see a via opening in 106 in Fig. 2I/1, via not numerically refenced in fig. 2I; para 0013, 0016) connected with respective contacts and at least one routing line portion (see lateral portion of 110 above 106 in Fig. 2I) directly connected with the at least one via portion, no interface is between the at least one via portion and the at least one routing line portion, a slant sidewall of the at least one via portion is connected with a slant sidewall of the routing line portion through a horizontal/lateral portion of the RDL (see a portion of 106 exposed by 108 in Fig. 2I/1) and the slant sidewall of at least one via portion has substantially the same slope as that of a part of the one routing line portion slant sidewalls (see the profile of 110 in Fig. 2I/1; para 0013); and 
a conventional seed metallic pattern (see para 0024, seed layer/pattern not numerically referenced in Fig. 2I) sandwiched between the DDRDP and the DL and between the at least one via portion and the respective contacts                                  
(Fig. 2I, 1).
Yu does not explicitly teach: a) the slant sidewall of the at least one via portion being aligned with that of the routing line portion.
	Wu teaches a SP having a RDMP having a via portion and an routing line portion wherein a slant sidewall of a via portion is aligned with that of a lower part of the routing line portion (see profile of the sidewalls of a portion of a via 290A through 150 and that of 340 through 160 respectively in Fig. 1M; para 0055, 0056, 0074) providing the desired shape/profile and improved metal fill. 
Furthermore, the determination and selection of parameters including dimensions (width, diameter, depth, etc.) of contacts, vias, IDL, etc.,  a shape/profile, alignment/offset including a slope/angle of sidewalls of a via/trench/RDP, a number of vias, contacts, and a pitch thereof, etc., in Semiconductor Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve improved metal fill/coverage, reduced voids/defects and stress and improved reliability of a metallization/RDP. 
	Yu and Wu are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Yu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Wu, so that the desired shape/profile for the via/routing line can be achieved, subsequent metal fill and reliability can be improved and the processing can be simplified in Yu’s SP. 

Regarding claims 7-8 respectively, Yu and Wu teach substantially the entire claimed structure as applied to claim 6 above, wherein:
Wu teaches a conventional seed/barrier metallic pattern comprising including conventional titanium/Ti (330 in Fig. 1M; para 0075-0076); and 
Yu teaches the DDRDP comprising conventional copper/Cu (para 0024).

Regarding claim 10, Yu and Wu teach substantially the entire claimed structure as applied to claim 6 above, wherein Yu further teaches the DL including a top additional DL wherein a top surface of the DDRDP being lower than that of the DL (see 110 and the top DL above 108 in Fig. 2I, the top DL not numerically referenced in Fig. 2I).

4.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yu et al., (US Pat. Appln. Pub. 2016/0284654, herein after Yu), Wu et al., (US Pat. Appln. Pub. 2018/0374744, hereinafter Wu) and further in view of Matsuura (US Pat. Appln. Pub. 2014/0138848). 

Regarding claim 4, Yu and Wu teach substantially the entire claimed structure as applied to claim 1 above, except: a) a top surface of the RDMP being substantially coplanar with that of the DL.
	 Matsuura teaches a SP wherein a top surface of a RDMP is substantially coplanar with that of the IDL (see M2 and L2 respectively in Fig. 20).
	Yu, Wu and Matsuura are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Yu and Wu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Matsuura, so that the inspection and rework capability can be improved in Yu and Wu’s  SP. 

Regarding claim 9, Yu and Wu teach substantially the entire claimed structure as applied to claim 6 above, except: a) a top surface of the DDRDP being substantially coplanar with that of the DL.
	 Matsuura teaches a SP wherein a top surface of a DDMP is substantially coplanar with that of the IDL (see M2 and L2 respectively in Fig. 20).
	Yu, Wu and Matsuura are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Yu and Wu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Matsuura, so that the inspection and rework capability can be improved in Yu and Wu’s  SP. 
Response to Arguments
5.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NITIN PAREKH/Primary Examiner, Art Unit 2811